DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
200 in figure 2
1560 in figure 15
1640 in figure 16
1660 in figure 16
1850 in figure 18
2470 in figure 24
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0001 needs to be updated with appropriate relationship to the parent application including updating the parent application status. The status of patent application no. 13/416,934 needs to be updated to indicate that the U.S. Patent No. .
Appropriate correction is required.
Claim Objections
Claims 11 and 18-19 are objected to because of the following informalities:  
Regarding claim 11, lines 1-2, the limitation “further comprising a medication delivery device … the health monitor device” appears to be unnecessary and appears to be removed because this limitation is already recited in claim 8. If applicant intends to still keep this limitation then appropriate amendment is require such as changing “a medication delivery device” to “the medication delivery device” in order to refer to “a medication delivery device” recited previously in claim 8. Alternatively, applicant could change the claim dependency to resolve the issue.

Claim 11 recites the limitation “the corrected recommended medication dosage” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, line 2, the limitation “one of both adjustment” appears to be containing a grammatical error. The limitation “one of both adjustment” appears to be amended to recite “one or both adjustment” to resolve grammatical error.

Regarding claim 19, line 1, the limitation “health monitor device” appears to be amended to recite “the health monitor device”.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites the same limitation that is recited in claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the same limitation that is recited in claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10, 11 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braig (US 2009/0131861 A1) in view of Zivitz et al. (US 2007/0078818 A1).
Regarding claim 1, Braig discloses a medical system 100 (figure 2) comprising: 
an analyte sensor 412 (figure 4) for receiving an analyte signal corresponding to an analyte concentration of a user (2905 in figures 30-31B); 
a health monitor device 102 comprising a display unit 104 and in communication with the analyte sensor 412 (paragraph 0076, lines 1-3), the health monitor device 102 comprising a processor 416 and memory (paragraph 0095) communicably coupled to the processor 416, the memory (paragraph 0095) including instructions stored therein that, when executed by the processor, cause the processor to: 
receive (paragraph 0303, lines 9-12) the analyte signal from the analyte sensor; 
determine 2910 (figures 29-31B, paragraph 0303, lines 9-17) the analyte concentration based on the analyte signal; 
calculate 2970, 3070, 3170 a recommended medication dosage based on the analyte concentration; and 
display (paragraph 0012, lines 24-26, paragraph 0248), on the display unit 104, the recommended medication dosage and the historical medication dosage. 

However, Zivitz teaches a device and method for insulin dosing wherein cause the processor (paragraph 0022) to associate a current parameter type (paragraph 0064) with the recommended medication dosage; associate (paragraphs 0064, 0065) the current parameter type to at least one corresponding stored historical parameter type associated with a historical medication dosage for the purpose of accurately determining the dosage amount custom to the patient’s conditions based on learning from the past conditions (paragraphs 0064, 0065).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the processor operation of Braig to incorporate cause the processor to associate a current parameter type with the recommended medication dosage; associate the current parameter type to at least one corresponding stored historical parameter type associated with a historical medication dosage as taught by Zivitz for the purpose of accurately determining the dosage amount custom to the patient’s conditions based on learning from the past conditions (paragraphs 0064, 0065).

Regarding claim 2, Braig discloses wherein the current parameter type and the historical parameter type comprises a type of meal, a time of day, an amount of carbohydrates consumed, a current analyte measurement value (paragraph 0305, the glucose measurement at certain time is considered to be a currently analyte measurement value when compared respect to the time when analyte measurements were taken), a pre-meal analyte measurement value, a post-meal analyte measurement 

Regarding claim 3, Braig discloses wherein the stored historical parameter type associated with a historical medication dosage is further associated with a historical analyte concentration (paragraphs 0246, 0250, using time frame, one can associate the historical parameter type associated with a historical medication dosage. The associated parameter type will be history).

Regarding claim 4, Braig discloses wherein the instructions, when executed by the processor, further cause the processor to display the historical analyte concentration (paragraph 0246).

Regarding claim 5, Braig discloses wherein the historical medication dosage is associated with a first time point (paragraph 0250, time point recorded for the medication dosage) and the historical analyte concentration is associated with a second time point (paragraph 0246, time point indicating the time when the analyte concentration was measured) but Braig is silent regarding the second time point being later in time than the first time point. However, one can easily associate the historical medication dosage with the historical analyte concentration by using time points where the second time point is later in time than the first time point. Furthermore, Braig teaches wherein the second time point (paragraph 0280, time point when same is being measured after previous dose delivery from steps 2760 or 2750 in figure 27) is later in time than the first time point (paragraph 0280, time when dose is delivered in steps 2750 or 2760) in a different method for the purpose of determining the patient’s response to the delivered dose (paragraph 0280).


Regarding claim 6, Braig discloses wherein the instructions, when executed by the processor, further cause the processor to display, using the display unit 104, the historical analyte concentration (paragraph 0246).

Regarding claim 7, Braig discloses wherein the stored historical parameter type associated with the historical medication dosage (paragraphs 0246, 0250, using time frame, one can associate the historical parameter type associated with a historical medication dosage. The associated parameter type will be history. Furthermore, there are plurality of analytical concentrations and recommended medication dosage.) comprises a plurality of stored historical parameter types associated with a plurality of historical medication dosages, and wherein the display of the historical medication dosage (paragraph 0246) comprising display of at least one of the plurality of historical medication dosages.

Regarding claim 8, Braig discloses further comprising a medication delivery device 2780 (figures 5 and 6, paragraph 0309, lines 14-27) in communication with the health monitor device 102, the medication delivery device 2780 configured to deliver medication to the user based on the recommended medication dosage (paragraph 0309, lines 14-27).



Regarding claim 11, Braig discloses further comprising a medication delivery device 2780 (figures 5 and 6, paragraph 0309, lines 14-27) in communication with the health monitor device 102, the medication delivery device 2780 configured to deliver medication to the user based on the recommended medication dosage (paragraph 0309, lines 14-27).

Regarding claim 13, Braig discloses a method comprising: 
receiving an analyte signal, using an analyte sensor 412 (figure 4), corresponding to an analyte concentration of a user (2905 in figures 30-31B); displaying a recommended medication dosage and a historical medication dosage (paragraph 0012, lines 24-26, paragraph 0248), using a health monitor device 102 comprising a display unit 104 and in communication with the analyte sensor 412 (paragraph 0076, lines 1-3), the health monitor device 102 comprising a processor 416 and memory (paragraph 0095) communicably coupled to the processor 416, the memory (paragraph 0095) including instructions stored therein that, when executed by the processor, cause the processor to: 
receive (paragraph 0303, lines 9-12) the analyte signal from the analyte sensor; 
determine 2910 (figures 29-31B, paragraph 0303, lines 9-17) the analyte concentration based on the analyte signal; 
calculate 2970, 3070, 3170 a recommended medication dosage based on the analyte concentration; and 

Braig is silent regarding cause the processor to associate a current parameter type with the recommended medication dosage; associate the current parameter type to at least one corresponding stored historical parameter type associated with a historical medication dosage.
However, Zivitz teaches a device and method for insulin dosing wherein cause the processor (paragraph 0022) to associate a current parameter type (paragraph 0064) with the recommended medication dosage; associate (paragraphs 0064, 0065) the current parameter type to at least one corresponding stored historical parameter type associated with a historical medication dosage for the purpose of accurately determining the dosage amount custom to the patient’s conditions based on learning from the past conditions (paragraphs 0064, 0065).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the processor operation of Braig to incorporate cause the processor to associate a current parameter type with the recommended medication dosage; associate the current parameter type to at least one corresponding stored historical parameter type associated with a historical medication dosage as taught by Zivitz for the purpose of accurately determining the dosage amount custom to the patient’s conditions based on learning from the past conditions (paragraphs 0064, 0065).

Regarding claim 14, Braig discloses wherein the current parameter type and the historical parameter type comprises a type of meal, a time of day, an amount of carbohydrates consumed, a current analyte measurement value (paragraph 0305, the glucose measurement at certain time is considered to be a currently analyte measurement value when compared respect to the time when analyte measurements 

Regarding claim 15, Braig discloses wherein the instructions, when executed by the processor, further cause the processor to display, on the display unit 104, a user guided prompt (figure 28A, paragraph 0290).

Regarding claim 16, Braig discloses wherein the user guided prompt (paragraph 0290, figure 28A) is in the form of one or more of an image, a text, an animation, a video, and an audio output.

Regarding claim 17, Braig discloses wherein the user guided prompt enables the user to adjust one or both of the current parameter type and the recommended medication dosage (figure 28A, paragraph 0290).

Regarding claim 18, Braig discloses wherein the instructions, when executed by the processor 416, further cause the processor to store the one or both adjustment of the current parameter type and the recommended medication dosage (paragraph 0250, in order to display the dose delivered to the patient, the dosage needs to be stored).

Regarding claim 19, Braig discloses wherein health monitor device 102 is in communication with a medication delivery device 2780 (figures 5 and 6, paragraph 0309, lines 14-27), the medication delivery device 2780 configured to deliver medication to the user based on the recommended medication dosage (paragraph 0309, lines 14-27).

.

Claims 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braig (US 2009/0131861 A1) in view of Zivitz et al. (US 2007/0078818 A1) as applied to claims 1 and 8 above, and further in view of Weinert et al. (US 2009/0006133 A1).
Regarding claims 9 and 12, Braig/Zivitz (hereinafter referred as “modified Braig”) discloses the claimed invention substantially as claimed, as set forth above in claims 1, 8 and 11. Modified Braig is silent regarding the medication delivery device is a pen-type injection device.
However, Weinert teaches patient information input interface for a therapy system wherein the medication delivery device is a pen-type injection device (paragraph 0042, lines 27-34, “drug injection pen”) for the purpose of using a well-known alternative device to deliver the medication (paragraph 0042, lines 27-34).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the medication delivery device of modified Braig to incorporate the medication delivery device is a pen-type injection device as taught by Weinert for the purpose of using a well-known alternative device to deliver the medication (paragraph 0042, lines 27-34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rubsamen (US 5,364,838):
Keenan et al. (US 2007/0239096 A1): discloses the prior art for regulating insulin and display unit to display history recommended doses.
Keenan et al. (US 2008/0072663 A1): discloses the prior art for regulating insulin and display unit to display history recommended doses.
Hogan (US 2008/0249387): discloses the prior art for modifying insulin doses modified by historical and projected behavior.
Rule (US 2009/0043171 A1): discloses the prior art for regulating insulin and display unit to display history recommended doses.
Braig et al. (WO 2009/049252 A1): discloses the prior art for regulating insulin and display unit to display history recommended doses.
Rule et al. (WO 2009/049245 A1): discloses the prior art for regulating insulin and display unit to display history recommended doses.
Rule et al. (WO 2009/048977 A1): discloses the prior art for regulating insulin and display unit to display history recommended doses.
Rule (US 2010/0121170 A1): discloses the prior art for regulating insulin and display unit to display history recommended doses.
Soldo et al. (US 2010/0145175 A1): discloses the prior art for regulating insulin and display unit to display history recommended doses.
Sloan et al. (US 2010/0198142 A1): discloses the multi-function analyte device and a method to determine the bolus dosage calculation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783